Title: General Orders, 1 June 1781
From: Washington, George
To: 


                        
                            Head Quarters New Windsor Friday June 1st 1781
                            Parole
                            Countersigns
                        
                        Commanding officers of regiments and brigades are desired to pay particular attention to prevent the soldiers
                            from injuring their hutts when they quit them and to warn the inhabitants in the vicinity not to meddle with or destroy
                            them.
                        The six companies of Colonel Van Schaick’s regiment at West Point to be ready to move as soon as the Quarter
                            master General has provided Vessels.
                        The Regimental Quarter Master to apply to the Quarter master general to know when the vessels will be ready
                            and at what place.
                    